—Motion to disqualify Monroe County Public Defender from representing appellant on appeal, and for permission to file and serve a pro se supplemental brief denied. Memorandum: Appellant’s request to file a pro se supplemental brief is premature. Pursuant to 22 NYCRR 1000.5 (g) (1), an application by appellant to file a pro se supplemental brief must be made within 30 days after the date of mailing to appellant of the brief prepared by assigned counsel. Present— Callahan, J. P., Green, Balio, Lawton and Boomer, JJ. (Filed Nov. 12, 1993.)